Citation Nr: 0840667	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Tinnitus was not present in service. 

2.  Tinnitus is not attributable to any incident of service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in June 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Legal Criteria and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  Although he reports 
the use of hand grenades to discourage swimmers and gunfire 
support, he has not reported that he engaged in actual 
combat.

The veteran seeks service connection for tinnitus.  After 
review of the record, the Board finds against the veteran's 
claim.  

Service medical show that at separation in December 1970 the 
veteran's ears were reported normal.  Post service records 
show that in May 2006 the veteran reported ringing in his 
ears from working in the boiler room in service.  The veteran 
was afforded a VA compensation and pension examination in 
September 2006.  During this examination, the veteran 
reported significant noise exposure in service, primarily 
from the engine room.  The veteran reported that he had 
tinnitus since service and that it has increased over time.  
The examiner noted that his review of the records were 
negative for tinnitus incurred in service.  The examiner 
noted that sick call records failed to show any complaints of 
tinnitus incurred while on active duty.  The examiner further 
noted that the veteran had hearing loss most likely due to a 
combination of genetic and environmental factors that have 
occurred subsequent to separation from service and that in 
his opinion the most likely etiology would be presbycusis.  
The examiner opined that the most likely etiology of the 
veteran's tinnitus would relate to hearing loss incurred 
subsequent to separation from service.  The examiner further 
opined that it is less likely than not that the veteran's 
claimed tinnitus would be the result of working in the boiler 
room in service.  Bilateral constant tinnitus was diagnosed.  

In a July 2007 VA compensation and pension examination, the 
VA examiner noted that he was in complete agreement with the 
September 2006 examiner. 

While the evidence shows that the veteran has bilateral 
tinnitus, there is little persuasive evidence linking the 
veteran's current disability with service.  Service medical 
records are devoid of any ear treatment, complaints or 
diagnoses.  At separation the ears were reported normal.  
Although the veteran attributes his bilateral tinnitus to 
service, particularly working in the boiler room in service, 
the September 2006 VA examiner opined that the most likely 
etiology of the veteran's tinnitus would relate to hearing 
loss incurred subsequent to separation from service and that 
it is less likely than not that the veteran's claimed 
tinnitus would be the result of working in the boiler room in 
service.  The examiner noted that sick call records failed to 
show any complaints of tinnitus during service.  The Board 
notes that the July 2007 VA examiner noted that he was in 
complete agreement with the September 2006 examiner. The 
Board has placed probative value on the opinions proffered by 
the VA examiners.  The VA examiners opinions are based on 
review of the veteran's service medical records.  The VA 
opinions are also consistent with the December 1970 
separation examination which revealed normal ears.  

To the extent that the veteran asserts that his bilateral 
tinnitus is attributable to service, there is a remarkable 
lack of corrobative evidence.  (See Buchanan v. Nicholson, 
451 F.3d 1331 (2006), the absence of medical evidence may be 
considered.)  The records show the earliest mention of 
tinnitus is in the veteran's May 2006 claim for compensation, 
which is more than 36 years after separation.  Although the 
veteran has reported tinnitus since service, when he filed 
his original claim for compensation in January 2005, he did 
not seek a claim for tinnitus at that time.  This silence 
when otherwise affirmatively speaking constitutes negative 
evidence.  The record also establishes that the veteran did 
not complain of tinnitus while treated at VA in 2004 and 
2005, although he did report service in Vietnam and exposure 
to Agent Orange.  Again, his silence as to tinnitus, when 
otherwise providing a medical history, constitutes negative 
evidence. 

In this case, assertions of continuity and chronicity are not 
credible.  The Board is not holding that corroboration is 
required.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find his assertions 
to be less credible than the normal contemporaneous records 
during service, the silence of the clinical records prior to 
the filing of a claim and his failure to address tinnitus 
when first filing a claim for benefits.  While the evidence 
of record shows that the veteran has tinnitus, the Boards 
finds that the more probative evidence shows that the 
veteran's current tinnitus was not manifest during service or 
for many years thereafter and that continuity of 
symptomatology is not shown; rather, the record contradicts 
the veteran's assertions that he has had continuing tinnitus 
since service, and such assertions are not credible.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for tinnitus.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


